Case 6:20-cv-00742-MJJ-PJH Document 1-2 Filed 06/11/20 Page 1 of 29 PageID #: 18



                                                                                 Received and E-Filed for Record
                                                                                              9/1 7/20 1 8 1:48 PM
                                                                                       Barbara Gladden AdamicR
                                                                                                    District Clerk
                                                                                      Montgomery County, Texas
                                                 18-09-12429
                                                                   -cv
                               Cause Number 18-09-

                                                                         Court
           OHAH, Ltd.) doing business as          § In the
           Oak Haven Apartment Homes,             §
                                                  §   18*0942429

                 Plaintiff,                       §
                                                  §
                                                  § of Montgomery County, Texas
           versus
                                                  §
            LNG Builders, L.L.C., and           §
                      s Deve lopm ent, L.L.C ., §
            Odom Texa
                                                  §
                 Defendants                       §

                                                  n Apartment Homes' Original
            OHAH. Ltd.. doing business as Oak Have                    r,
                                                     ry Restraining Orde
                Petition with Application for Tempora
                                                  Pendente Lite* and Application
             Application for Temporary Injunction
                                    for Permanent Injunction
                                    with Request for Disclosure

                                                t:
            To the Honorable Judge of Said Cour

                                                         as Oak Haven Apartment
                    Comes now OHAH, Ltd., doing business

                                                       g of LNG Builders, L.L.C., and
            Homes ("Oak Haven"), Plaintiff, complainin

                                                files this Original Petition with
            Odom Texas Development, L.L.C., and

                                                       r, Application for Temporary
            Application for Temporaiy Restraining Orde

                                                       for Permanent Injunction with
             Injunction Pendente Lite, and Application
                                                                   ar
             Request for Disclosure:
                                            \
                                             Introduction


                                                              n Defendants' naked trespass
                     1. Oak Haven brings this lawsuit to enjoi

                                                       e Oak Haven djperates a non-
             on the real property and for damages wher

                                                                         V   -




                                                                                            EXHIBIT B
Case 6:20-cv-00742-MJJ-PJH Document 1-2 Filed 06/11/20 Page 2 of 29 PageID #: 19




                                                                iy County, Texas. Oak
         assisted living center for senior citizens in Montgome

                                                             Rule 190. Oak Haven
         Haven intends to conduct discovery under Level 2 of

                                                               000 or less, including
         seeks nonmonetary relpef and monetary relief of $100,

                                                          prejudgment interest, and
         damages of any kind, penalties, costs, expenses,


         attorney fees (under Rule 47(c)(1)).

                                      Parties and Venue

                                                                   n Apartment
               2. Plaintiff OHAH, Ltd., doing business as Oak Have

                                                             which is the owner of
         Homes ("Oak Haven"), is a Texas limited partnership

                                                         David Memorial Drive,
         the Oak Haven Apartment Homes, located at 19445

                                                   "Property").
         Shenandoah, Montgomery County, Texas (the

                                                                      limited
                3. Defendant LNG Builders, L.L.C. ("LNG"), is a Texas

                                                             ess in Austin, Texas, and
         liability company with its principal place of busin

                                                             citation and petition by
          with which an appropriate process server may serve

                                                                  Agents, Inc., at 9900
          serving its registered agent, United States Corporation

          Spectrum Drive, Austin, Texas 78717.

                                                           . ("OTD"), is a Texas
                4. Defendant Odom Texas Development, L.L.C

                                                                business in Houston,
          limited liability company with its principal place of

                                                            r may serve citation and
          Texas, and with which an appropriate process serve

                                                          Odom, at 1600 Post Oak
          petition by serving its registered agent, Scott


          Boulevard, Suite 1704, Houston, Texas 77056.
Case 6:20-cv-00742-MJJ-PJH Document 1-2 Filed 06/11/20 Page 3 of 29 PageID #: 20




              5. Venue is mandatory in Montgomery County, Texas, pursuant to

        Section 15.01 1 of the Texas Civil Practice & Remedies Code, because this

        action is for recovery ofdamages to real property and for recovery ofr^ai

        property. Venue is proper in Montgomery County, Texas, because

        Montgomery County is the County in which all or a substantial part of the

        events or omissions giving rise to the claim occurred under Section

        15.002(a)(1) of the Texas Civil Practice & Remedies Code.

                                            Facts


               6. Oak Haven owns and provides apartment homes for senior citizens

        on the Property.


               7. Defendant OTD owns the real property located at 19391 David

        Memorial Drive (the "Adjacent Property"). Since approximately 2016, OTD

         has attempted to construct a hotel on the Adjacent Property. The Adjacent

         Property and the improvements thereon have largely been a mess.

               8. During the past few weeks, OTD and its general contractor LNG

         have indicated an intent to trespass upon Oak Haven's Property and

                                                                                    n
         construct a 24-inch drainage line from the Adjacent Property to a detentio




         three occasions - one to place some wooden stakes, one to destroy Oak

         Haven's fence, and one to place some netting on Oak Haven's land.
Case 6:20-cv-00742-MJJ-PJH Document 1-2 Filed 06/11/20 Page 4 of 29 PageID #: 21




               9. Neither OTD nor LNG have any legal right whatsoever to

         construct a drainage line on Oak Haven's Property. OTD's and LNG's entry

         on Oak Haven's Propertjy is nothing short of a naked trespass.

               1 0. Oak Haven is the owner and has a lawful right of possession of the

         Property . Defendants' entry onto the Property has been physical, intentional,

         voluntary, and unauthorized. Defendants' entry onto the Property has already

         caused injury to Oak Haven in excess of $500 but under $ 1 00,000.

               1 1 . Oak Haven has made a demand to LNG to cease, desist, and

         refrain from trespassing on the Property. LNG has ignored the demand and

         has continued to trespass upon the Property.

               12. Injunctive relief is appropriate where (1) a trespass invades the

         possession of Oak Haven's Property, or (2) a trespass destroys the use and

         enjoyment of Oak Haven's Property. Beathard Joint Venture v. W. Houston

         Airport Corp 72 S.W.3d 426, 432 (Tex. App. - Texarkana 2002, no pet.);

         City ofArlington v. City ofFort Worth, 873 S.W.2d 765, 769 (Tex. App. -

         Fort Worth 1994, writ dism'd); Bass v. Champion Int'l, 787 S. W.2d 208, 21 1

         (Tex. App. - Beaumont 1990, no writ).

                14. In the foregoing instances, in paragraph 12, supra, the

         requirements of no adequate remedy at law and irreparable and immediate
Case 6:20-cv-00742-MJJ-PJH Document 1-2 Filed 06/11/20 Page 5 of 29 PageID #: 22




         harm or damage are satisfied as a matter of law. Beathard, 72 S.W.3d at

         432; Bass, 787 S.W.2d at 2 11 .

                                           Count One


                                            Trespass


               15. Oak Haven incorporates paragraphs 1 through 14 herein by

         reference as though set forth at length.

                1 6. Oak Haven is the owner and has a lawful right of possession of


         the Property. Defendants' entry onto the Property has been physical,

         intentional, voluntary, and unauthorized. Defendants' entry onto the Property

         has already caused injury to Oak Haven in excess of $500 but under

         $100,000.


                17. Oak Haven seeks its actual damages within this Court's


         jurisdictional amount.

                18. Furthermore, Defendants' wrongful conduct is so egregious,

         flagitious, perfidious, odious, malicious, and downright bad as to justify the

         imposition of exemplary damages within this Court's jurisdictional amount.
Case 6:20-cv-00742-MJJ-PJH Document 1-2 Filed 06/11/20 Page 6 of 29 PageID #: 23




                                          Count Two


              Application for Temporary Restraining Order, Application for


          Temporary Injunction Pendente Lite, and Application for Permanent

                                          Injunction


               19. Oak Haven incorporates paragraphs 1 through 18 herein by


         reference.


               20. Defendants' continuing trespass on Oak Haven's Property would

         cause immediate and irreparable harm to Oak Haven for which Oak Haven

         would have no adequate remedy at law. Therefore, the Court should issue a


         temporary restraining order to order Defendants LNG and OTD , their


         agents, their representatives, and those acting in concert with them

         immediately to cease, desist, and refrain from entering upon the Property in


         order to maintain the status quo until such a time as the Court may hear Oak

         Haven's Application for Temporaiy Injunction Pendente Lite.

               21. Defendants' continuing trespass on Oak Haven's Property would

         cause immediate and irreparable harm to Oak Haven for which Oak Haven


         would have no adequate remedy at law. Therefore, the Court should issue a

         temporary injunction order to order Defendants LNG and OTD , their agents,

         their representatives, and those acting in concert with them immediately to

         cease, desist, and refrain from entering upon the Property in order to
Case 6:20-cv-00742-MJJ-PJH Document 1-2 Filed 06/11/20 Page 7 of 29 PageID #: 24




         maintain the status quo until such a time as the Court may hear Oak Haven's

         Application for Permanent Injunction.

               22. Defendants' continuing trespass on Oak Haven's Property woulp

         cause immediate and irreparable harm to Oak Haven for which Oak Haven

         would have no adequate remedy at law. Therefore, the Court should issue a

         permanent injunction order to order Defendants LNG and OTD , their agents,

         their representatives, and those acting in concert with them immediately to

         cease, desist, and refrain from entering upon the Property permanently.

               22A. Oak Haven has a probable right of recovery and of prevailing

         on the merits in this cause. The Affidavit of Julie Cutrer is annexed hereto as

         Exhibit "A."


                          Statement Regarding Appropriate Bond


               22B. The Court should set a bond for a temporary restraining order in

         the amount of $250 or less, because the only action restrained would be an

         act for which Defendants have no legal right. Furthermore, the years of

         delays by Defendants in construction of the Adjacent Property reveals die

         lack of urgency of that construction.
Case 6:20-cv-00742-MJJ-PJH Document 1-2 Filed 06/11/20 Page 8 of 29 PageID #: 25




                                     Request for Disclosure


                  23. To Defendants: Pursuant to Rule 194, you are requested to

         disclose, within 50 days ofj service of this request, the information or

         material described in Rule 194.2.

                  Wherefore, premises considered, OHAH, Ltd., doing business as Oak

         Haven Apartment Homes, Plaintiff, respectfully prays that the Court cite

         Defendants LNG Builders, L.L.C., and Odom Texas Development, L.L.C.,

         to appear and answer herein, grant the Application for Temporary

         Restraining Order in paragraph 20, supra, grant the Application for

         Temporary Injunction Pendente Lite in paragraph 2 1 , supra, grant the

         Application for Permanent Injunction in paragraph 22, supra, and, upon final

         hearing hereof, award OHAH, Ltd.;

                  A. Actual damages within the Court's jurisdictional amount;

                  B. Exemplary damages within the Court's jurisdictional amount;

                  C. Prejudgment and postjudgment interest at the maximum lawful

         right;


                  D. Costs of Court; and

                  E. Such other and further relief to which OHAH, Ltd., doing business

         as Oak Haven Apartment Homes, may show itselfjustly entitled.
Case 6:20-cv-00742-MJJ-PJH Document 1-2 Filed 06/11/20 Page 9 of 29 PageID #: 26




                                                               Respectfully submitted,


                                                               /s/ericvollick/s/
                                                               Eric YoIIick
                                                               State B ar Numb er 22 1 60 1 0 0
                                                               Post Office Box 7571
                                                               The Woodlands, Texas 77387-7571
                                                               Telephone 281.363.3591
                                                               Email ericyotlick@swbell.net

                                                               Attorney for Plaintiff OHAH, Ltd., doing
                                                               business as Oak Haven Apartment Homes

                                                               Verification


          State of Texas              §


          County of Harris            §

                 Before me. the undersigned authority, personally appeared Julie
         Cutrer, who identified herself by her Texas Drivers License, and who upon
         oath, deposed and stated that she is over the age of 1 8 years and is fully
         competent to make this affidavit, that she is authorized agent for Plaintiff
         OHAH, Ltd., doing business as Oak Haven Apartment Homes, that she has
         personal knowledge ofthe facts stated in the foregoing instrument and that
         those facts are true and correct.


                Further affiant sayeth not.



                                                                            Ju| ie Cutrer—^

                Julie Cutrer, who identified herself with her Texas Drivers License,
         appeared before me, signed her name to the foregoing, and swore before me
         on this 17fh day of September, 2018, to certify which witness my hand and
         official seal.


                          I   rffl. <T||                                                   I         t
                                           CHRISTENS TANNER                Notary Public in and for oie
                                           Notary ID #4835 192
                                 gy My Commission Expires
                                                                           State of Texas
                                 v           April 1 2. 2022
Case 6:20-cv-00742-MJJ-PJH Document 1-2 Filed 06/11/20 Page 10 of 29 PageID #: 27




                               Cause Number 18-09-              -CV


           OHAH, Ltd., doing business as         § In the             Court
           Oak Haven Apartment Homes,            §
                                                 §
                  Plaintiff,                     §
                                                 §
           versus                                § of Montgomery County, Texas
                                                 §
           LNG Builders, L.L.C., and      §
           Odom Texas Development, L.L.G, §

                 Defendants                      §

                                    Affidavit of Julie Cutrer


           State of Texas      §


           County of Harris    §

                  Before me, the undersigned authority, personally appeared Julie
           Cutrer, who identified herself by her Texas Drivers License, and who upon
           oath, deposed and stated the following:

                 1. "My name is Julie Cutrer. I am over the age of 18 years and am
           fully competent to make this Affidavit I am the authorized agent for
           Plaintiff OHAH, Ltd., doing business as Oak Haven Apartment Homes. I
          have personal knowledge of the facts stated herein, and those facte are true
           and correct.


                 2. MI am the Chief Financial Officer for OHAH, Ltd, doing business
          as Oak Haven Apartment Homes ('Oak Haven"). Oak Haven operates a non-
          assisted living center for senior citizens in Montgomery County, Texas,
          located at 19445 David Memorial Drive, Shenandoah, Montgomery County,
          Texas (the "Property"). Oak Haven owns and provides apartment homes for
          senior citizens on the Property.

                 3, "Defendant Odom Texas Development, L.L.C. fOTD') owns the
          real property located at 19391 David Memorial Drive (the 'Adjacent
          Property"). Since approximately 2016, OTD has attempted to construct a

                                              EXHIBIT A
Case 6:20-cv-00742-MJJ-PJH Document 1-2 Filed 06/11/20 Page 11 of 29 PageID #: 28




            hotel on the Adjacent Property. The Adjacent Property and the
            improvements thereon have largely been a mess.


                  4. "During the past few weeks, OTD and its general contractor LNG
            Builders, L.L.C. ('LNG') have indicated an intent to trespass upon Oak
           Haven's Property and construct a 24-inch drainage line from the Adjacent
           Property to a detention pond. OTD and LNG have already trespassed on the
           Property at least on three occasions - one to place some wooden stakes, one
           to destroy Oak Haven's fence, and one to place some netting on Oak Haven's
           land.


                 5. "Neither OTD nor LNG have any legal right whatsoever to
           construct a drainage line on Oak Haven's Property. OTD's and LNG's entry
           on Oak Haven's Property is nothing short of a naked trespass.

                  6. "Oak Haven is the owner and has a lawful right of possession of the
           Property. OTD's and LNG's entry onto the Property has been physical,
           intentional, voluntary, and unauthorized. OTD's and LNG's entry onto the
           Property has already caused injury to Oak Haven.


                 7. "Oak Haven has made a demand to LNG, as OTD's contractor, to
          cease, desist, and refrain from trespassing on the Property. LNG has ignored
          the demand and has continued to trespass upon the Property.

                 8. "If the Court does not enjoin OTD and LNG from trespassing on
          the Property, Oak Haven will suffer immediate and irreparable harm for
          which Oak Haven would have no adequate remedy at law."

                   Further affiant sayeth not.



                                                                ulfe Cutrer

                Julie Cutrer, who identified herself with her Texas Drivers License,
          appeared before me, signed her name to the foregoing, and swore before me
          on this 1 7th day of September, 2018, to certify which witness ^y hapd and^
          official seal.
                                  . <». p.
                                                                                              WLuUbl
                           '0s.          CHRISTEN 5 TANNER     Notary Public in and for the
                                  JW     Notary ID *4835 192
                                  U My Cornrniuian Exolrw      State of Texas
                                  y          April 12. 2022
               Case 6:20-cv-00742-MJJ-PJH Document 1-2 Filed 06/11/20 Page 12 of 29 PageID #: 29
                                                                      hXHIBIi "A"                                                                                        DATE (MMAJD/YYYY)
ACORCf                                             CERTIFICATE OF LIABILITY INSURANCE                                                                                         8/7/2018

                                                                                                                                     THIS
 THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER.
                                                                                                                            THE POLICIES
 CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY
 BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
 REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
                                                                                                                           or be endorsed.
 IMPORTANT: If the certificate holder Is an ADDITIONAL INSURED, the pollcy(ies) must have ADDITIONAL INSURED provisions
                                                                                                                           A statement on
 If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement.
 this certificate does not confer rights to the certificate holder in lieu of such endorsements).
                                                                                              CONTACT
PRODUCER                                                                                      NAME:
Hotchkiss Insurance Agency, LLC                                                                      Pvt)- 800-899-3750                                   Z& NO, 972-512-7799
4120 International Parkway
Suite 2000                                                                                    a'odress: Dallas@hiallc.com
                                                                                                                                                                                        NAIC#
Carroliton TX 75007                                                                                                   iNSURER(S) AFFORDING COVERAGE

                                                                                              insurera: Texas Mutual Insurance Company                                                  22945
                                                         LNGBUILDER                           insurer b i Cincinnati Insurance Company                                                  10677
INSURED
LnG Builders, LLC                                                                             INSURER C
1812Weiler Blvd
                                                                                              INSURER P
Fort Worth TX 76112
                                                                                              INSURER E

                                                                                              INSURER F

COVERAGES                                          CERTIFICATE NUMBER: 1594741912                                                       REVISION NUMBER:
                                                                                                                     POLICY PERIOD
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE
                                                                                                                        TO WHICH THIS
  INDICATED.          NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT
                                                                                                               TO ALL THE TERMS,
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
                                                         addDsubr                                    " POLICY EFF r POUCYEXP"'
IHSR                                                                                                 (MM/DD/YYYV) . 1MM/DD/YYYY)
                                                                                                                                                                LIMITS
                      TYPE OF INSURANCE                  IHSD i WVD            POLICYNUMBER
LIB
                                                                      ENP0423S29                          1/31/2018        1/31/2019    EACH OCCURRENCE .,               $1.000,000
 8     X       COMMERCIAL GENERAL LIABILITY


           -
                                 TY~1
                     CLAIMS-MADE L*j OCCUR                                                                                              LSI
                                                                                                                                        MED EXP (Any ono person)        ; $10,000

                                                                                                                                        PERSONAL & ADV INJURY            S 1,000,000

                                                                                                                                        GENERAL AGGREGATE                $ 2,000,000
       GEN'L AGGREGATE LIMIT APPLIES PER:

               POLICY E JECT                 LOC
                                                                                                                                         PRODUCTS - COMP/QP AGG          52,000,000
                                                                                                                                                                         $
               OTHER.

 B     AUTOMOBILE LIABILITY                                           ENP 0423625                         1/31/2018        1/31/2019    ^SnSINGLEUMIT                    S1 000.WQ
                                                                                                                                         BODILY INJURY (Per person)      $
               ANY AUTO
               OWNED                  SCHEDULED                                                                                          BODILY INJURY (Per accident)    $
           , AUTOS ONLY               AUTOS
                                                                                                                                         PROPERTYDAMAGE                  $
       Xp HIRED                   X
                                      NON-OWNED
                                                                                                                                        JPa.raecide.Dtl
               AUTOS ONLY             AUTOS ONLY
                                                                                                                                                                         s

                                                                      ENP0423629                          1/31/2018         1/31/2019    EACH OCCURRENCE                 S 2,000,000
  B    X       UMBRELLA UAB           X   OCCUR

               EXCESS UAB                                                                                                                AGGREGATE                        S 2,000,000
                                          CLAIMS-MADE
                                                                                                                                                                         5
               DEO      X   I RETENTIONS n
                                                                                                                                              PER             OTVi-
       WORKERS COMPENSATION                                           C001319287                          1/31/2018         1/31/2019   X
  A                                                                                                                                           STATUTE         ER
       AND EMPLOYERS' LIABILITY                    Y/N
                                                                                                                                         E.L. EACH ACCIDENT               $1,000.000
       ANYPROPRIETOR/PARTNER/EXECUTIVE
       OFFICERS EMBEREXCLUDED?
       (Mandatory InNH)
                                                   ra     N/A
                                                                                                                                         E.L, DISEASE - EA EMPLOYEE 51,000,000
       If yes, describa under                                                                                                            E.L, DISEASE - POLICY LIMIT      S 1,000,000
       DESCRIPTION OF OPERATIONS below
                                                                                                          1/31/2018         1/31/2019    5100,000                            Ded $500
  B    Equipment Leased/Rented                                        ENP0423529




 DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached It more space Is required)
 "Hie general liability policy includes blanket additional insured endorsement, [GA233 02/07)]that provides additional insured status for ongoing & completed
 operations to the certificate holder only when there is a written contract between the named insured and the certificate
 holder that requires such status.
 The general liability policy includes a blanket waiver of subrogation endorsement when required by written contract - per (GA233 02/07)
                                                                                                                                         (06/14)]
 The workers compensation policy includes a blanket waiver of subrogation endorsement when required by written contract - per [WC420304B
  Odom Texas Development
  1315 Surrey St. Lafayette La 70501
  See Attached...

 CERTIFICATE HOLDER                                                                            CANCELLATION


                                                                                                 SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                                 THE EXPIRATION DATE THEREOF, NOTICE                          WILL      BE     DELIVERED        IN
                                                                                                 ACCORDANCE WITH THE POLICY PROVISIONS.
                      Aloft - Shenandoa
                      19391 David Memorial Dr
                                                                                               AUTHORIZED REPRESENTATIVE
                      Shannandoa Tx 77385
                      USA


                                                                                                                  © 1988-2015 ACORD CORPORATION. All rights reserved.
  ACORD 25 (2016/03)                                         The ACORD name and logo are registered marks of ACORD
          Case 6:20-cv-00742-MJJ-PJH Document 1-2 Filed 06/11/20 Page 13 of 29 PageID #: 30
                                                                 AGENCY CUSTOMER ID: LNGBUILDER
                                                                                  LOG #:

                a
ACORD                                                                                                                     Page   1   of   1
                                       ADDITIONAL REMARKS SCHEDULE
AGENCY                                                                  NAMED INSURED

 Hotchkiss Insurance Agency, LLC                                        LnG Builders, LLC
                                                                        1812 Weiler Bivd
POUCY NUMBER                                                            Fort Worth TX 761 12



CARRIER                                                     NAtC CODE

                                                                        EFFECTIVE DATE:


ADDITIONAL REMARKS

THIS ADDITIONAL REMARKS FORM IS A SCHEDULE TO ACORD FORM,
form NUMBER-          25      FORM titi F; CERTIFICATE OF LIABILITY INSURANCE
Attn: Scott Odom - 337-572-8824

City of Shenandoah
29955 I-45 North, Shenandoah, Texas 77381
Attn: Danny Svoboda - 832-585-8147




  ACORD 101 (2008/01)                                                                          © 2008 ACORD CORPORATION. Ail rights reserved.
                                            The ACORD name and logo are registered marks of ACORD
Case 6:20-cv-00742-MJJ-PJH Document 1-2 Filed 06/11/20 Page 14 of 29 PageID #: 31

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

               CONTRACTORS' COMMERCIAL GENERAL LIABILITY
                                  BROADENED ENDORSEMENT

   This endorsement modifies insurance provided under the following:
         COMMERCIAL GENERAL LIABILITY COVERAGE PART

    A.   Endorsement Table of Contents:
         Coverage:                                                                          Begins on Page:

         1.    Employee Benefit Liability Coverage                                                        2
         2.    Unintentional Failure to Disclose Hazards                                                  7
         3.    Damage to Premises Rented to You                                                          .8
         4.    Supplementary Payments                                                                   ..9
         5.    Medical Payments                                                                           9
         6.    Voluntary Property Damage {Coverage a.) and Care, Custody or Contro
               Liability Coverage (Coverage b.)                                                            9
         7.    1 80 Day Coverage for Newly Formed or Acquired Organizations                            ...10
         8.    Waiver of Subrogation                                                                 .....10
         9.    Automatic Additional Insured - Specified Relationships:                                   .10
                    Managers or Lessors of Premises;
                    Lessor of Leased Equipment;
                 Vendors;
                 State or Political Subdivisions - Permits Relating to Premises;
                 State or Political Subdivisions - Permits; and
                 Contractors' Operations
         10. Broadened Contractual Liability - Work Within 50' of Railroad Property ....              ...14
         11. Property Damage to Borrowed Equipment                                                       14
         12. Employees as Insureds - Specified Health Care Services:                                  ... 14
                 Nurses;
                 Emergency Medical Technicians; and
                 Paramedics
         13. Broadened Notice of Occurrence                                                              14




    B.   Limits of Insurance:

         The Commercial General Liability Limits of Insurance apply to the insurance provided by this endorse
         ment, except as provided below:

         1.    Employee Benefit Liability Coverage

               Each Employee Limit:      $    1,000,000
               Aggregate Limit;          $    3,000,000
               Deductible:               $         1,000

          3.   Damage to Premises Rented to You

               The lesser of:

               a.   The Each Occurrence Limit shown in the Declarations; or

               b.    $500,000 unless otherwise stated $

          4.   Supplementary Payments

               a.   Bail bonds:          $         1,000

               b.   Loss of earnings:    $           350

          5.    Medical Payments

                Medical Expense Limit:   $        10,000

                                             includes copyrighted material of Insurance
     GA 233 02 07                             Services Office, Inc., with its permission.        Page 1 of 15
 Case 6:20-cv-00742-MJJ-PJH Document 1-2 Filed 06/11/20 Page 15 of 29 PageID #: 32


     6.        Voluntary Property Damage (Coverage a.) and Care, Custody or Control Liability Coverage
               (Coverage b.)

               Limits of Insurance (Each Occurrence)
               Coverage a. $1 ,000
               Coverage b. $5,000 unless otherwise stated         $

               Deductibles (Each Occurrence)
               Coverage a. $250
               Coverage b. $250 unless otherwise stated           $

                COVERAGE                  PREMIUM BASIS                       RATE                    ADVANCE PREMIUM
                                          (a) Area                    (For Limits in Excess of        (For Limits in Excess of
                                          (b)   Payroll                       $5,000)                         $5,000)
                                          (c) Gross Sales
                                          (d) Units
                                          (e) Other
          b.     Care, Custody                                                                    $
                 or Control
                                                                TOTAL ANNUAL PREMIUM              $

     11. Property Damage to Borrowed Equipment

               Each Occurrence Limit:       $ 10,000
               Deductible:                  $    250



C.   Coverages:                                                                                   have used up the ap
                                                                                                  plicable limit of insur
      1.       Employee Benefit Liability Coverage                                                ance in the payment of
                                                                                                  judgments or settle
               a.   The following is added to SECTION I
                                                                                                  ments.
                    - COVERAGES: Employee Benefit
                    Liability Coverage.                                                      No other obligation or liabil
                                                                                             ity to pay sums or perform
                    (1)   Insuring Agreement
                                                                                             acts or services is covered
                          (a) We will pay those sums that                                    unless explicitly provided for
                              the insured becomes legally                                    under Supplementary Pay
                              obligated to pay as dam                                        ments.
                               ages :caused by any act, er                              (b) This insurance applies to
                               ror or omission of the in
                                                                                            damages only If the act, er
                               sured, or of any other per
                                                                                            ror or omission, is negli
                               son for whose acts the in
                                                                                            gently committed in trie
                               sured is legally liable, to                                                     of  your
                                                                                             administration"
                               which this insurance ap
                                                                                            "employee      benefit  pro
                               plies.! We will have the right
                                                                                            gram"; and
                               and 4luty to defend the in
                               sured against any "suit"                                      1)   Occurs during the pol
                               seekiVig   those    damages.                                       icy period; or
                               However, we will have no
                               duty to defend against any                                    2)   Occurred prior to the
                               "suit" seeking damages to                                          effective date of this
                               which this insurance does                                          endorsement provided:
                               not abply. We may, at our
                                                                                                  a)     You did not have
                               discretion, investigate any
                                                                                                         knowledge of a
                               report of an act, error or
                                                                                                         claim or "suit" on
                               omission and settie any
                                                                                                         or before the ef
                               claim or "suit" that may re-
                                                                                                         fective date of this
                               suit. But:
                                                                                                         endorsement
                               1)   The amount we will pay
                                                                                                          You    will be
                                    for damages is limited
                                    as described in SEC                                                   deemed to have
                                    TION III - LIMITS OF                                                  knowledge of a
                                    INSURANCE; and                                                        claim    or   "suit"
                                                                                                          when           any

                               2)   Our right and duty to                                                 "authorized repre
                                    defend ends when we                                                   sentative";


                                             Includes copyrighted material of Insurance
 GA 233 02 07                                 Services Office, Inc., with its permission.                      Page 2 of 15
Case 6:20-cv-00742-MJJ-PJH Document 1-2 Filed 06/11/20 Page 16 of 29 PageID #: 33

                                     i)   Reports ail, or                                         formance of investment
                                          any part, of the                                        vehicles; or
                                          act, error or
                                                                                           3)     Advice given to any
                                          omission to us
                                                        other
                                                                                                  person with respect to
                                          or any
                                                                                                  that person's decisi on
                                          insurer;
                                                                                                  to participate or not to
                                     n)   Receives         a                                      participate in any plan
                                          written or ver                                          included in the em
                                          bal demand or                                           ployee     benefit  pro
                                          claim for dam                                           gram".
                                          ages because
                                                                                    (f)    Workers'    Compensation
                                          of the act, er
                                                                                           and Similar Laws
                                          ror or omis
                                          sion; and                                        Any claim arising out of
                                                                                           your failure to comply with
                                b)    There is no other
                                                  insur                                    the mandatory provisions of
                                      applicable
                                                                                           any workers' compensation,
                                      ance.
                                                                                           unemployment compensa
              (2) Exclusions                                                               tion insurance, social secu-
                                                                                           rity or disability benefits tow
                   This insurance does not apply                                           or any similar law.
                   to:
                                                                                    (g) ERISA
                   (a) Bodily         Injury,     Pro
                          Damage or re
                                     ersona                                                Damages for which any in
                          Advertising injury                                               sured is liable because of
                                                                                           liability imposed on a fiduci
                          "Bodily injury", "property                                       ary by the Employee Re
                          damage* or "personal and                                         tirement     Income     Security
                          advertising injury".                                             Act of 1974, as now or
                                                                                           hereafter amended, or by
                   (b) Dishonest,               Fraudulent,
                                                                                           any similar federal, state or
                          Criminal or Malicious Act
                                                                                           local laws.
                          Damages arising out of any                                 (h)   Available Benefits
                          intentional,       dishonest,
                          fraudulent, criminal or mali                                     Any claim for benefits to the
                          cious act, error or omission,                                    extent that such benefits
                          committed by any insured,                                        are available, with reason
                          including the willful or reck                                    able effort and cooperation
                          less violation of any statute.                                   of the insured, from the ap
                                                                                           plicable funds accrued or
                   (c) Failure to Perform a Con                                            other collectible insurance.
                          tract
                                                                                     (i)    Taxes, Fines or Penalties
                          Damages arising out of fail
                          ure of performance of con                                         Taxes, fines or penalties,
                          tract by any insurer.                                             including those imposed
                                                                                            under the internal Revenue
                   (d)    Insufficiency of Funds                                            Code or any similar state or
                          Damages arising out of an                                         local law.
                          insufficiency of funds to                                  (j)    Employment-Related
                          meet any obligations under                                        Practices
                          any plan included in the
                          "employee           benefit     pro-                              Any liability arising out of
                          gram".                                                            any:

                    (e)   inadequacy of Perform                                             (1)    Refusal to employ;
                          ance of Investment / Ad
                          vice Given With Respect                                           (2) Termination        of   em
                          to Participation                                                         ployment;

                          Any claim based upon;                                             (3) Coercion,     demotion,
                                                                                                evaluation,    reassign
                           1)     Failure of any invest                                         ment, discipline, defa
                                  ment to perform;                                              mation,     harassment,
                                                                                                humiliation, discrimina
                           2)     Errors in providing in                                        tion or other employ-
                                  formation on past per-


                                           Includes copyrighted material of Insurance
                                            Services Office, Inc., with its permission.                        Page 3 of 1$
     GA 233 0207
Case 6:20-cv-00742-MJJ-PJH Document 1-2 Filed 06/11/20 Page 17 of 29 PageID #: 34

                            ment-related practices,                                    (e) A trust, you are an insured.
                            acts or omissions; or                                          Your trustees are also in
                                                                                           sureds, but only with re
                        (4) Consequential             liability                            spect to their duties as
                            as a result of (1), (2) or                                           trustees.
                            (3) above.
                                                                                   (2) Each of the following is also an
                        This j    exclusion           applies                             insured:
                        whether the insured may be
                        held liable as an employer                                        (a)     Each of your "employees"
                        or in any other capacity and                                              who is or was authorized to
                        to any obligation to share                                                administer your "employee
                        damages           with   or    repay                                      benefit program".
                        someone else who must
                                                                                          (b) Any persons, organizations
                        pay damages because of                                                    or    "employees"      having
                        the injury.
                                                                                                  proper temporary authori
           (S)   Supplementary Payments                                                           zation to administer your
                                                                                                  "employee benefit program"
                 SECTION          1   -    COVERAGES,                                             if you die, but only until your
                 SUPPLEMENTARY              PAY-                                                  legal representative is ap
                 MENTS - COVERAGES A AND                                                          pointed.
                 B also apply to this Coverage.
                                                                                          (c)     Your legal representative if
      b.   Who is an Insured                                                                      you die, but only with re
                                                                                                  spect to duties as such.
           As respects Employee Benefit Liabil                                                    "Riat   representative   will
           ity Coverage, SECTION II - WHO IS                                                      have ail your rights and du
           AN INSURED is deleted in its en                                                        ties under this Coverage
           tirety and replaced by the following:                                                  Part.
           {1) If you are designated in                     the
                                                                                   (3) Any organization you newly ac
               Declarations as:                                                        quire or form, other than a part
                                                                                       nership, pint venture or limited
                 (a) An Individual, you and your
                     spouse are insureds, but                                          liability company, and over
                     only with respect to the                                          which you maintain ownership
                     conduct of a business of                                          or majority interest, will qualify
                         whicl^ you are the sole                                       as a Named Insured if no other
                                                                                       similar insurance applies to ihat
                         owner.
                                                                                       organization.   However, cover
                 (b) A partnership or joint ven                                        age under this provision:
                     ture,; you are an insured.
                                                                                           (a)     Is afforded only until the
                     Your members, your part
                     ners, and their spouses are                                                   180th day after you acquire
                     also nsureds but only with                                                    or form the organization or
                     respect to the conduct of                                                     the end of the policy period,
                     your business.                                                                whichever is earlier; and

                  (c)    A lirrtited liability company,                                    {b)     Does not apply to any act,
                         you are an insured.              Your                                     error or omission that was
                         members are also insureds,                                                committed before you ac
                         but ohly with respect to the                                              quired or formed the or
                         conduct of your business.                                                 ganization.
                         Your managers are in                                 c.    Limits of insurance
                         sureds, but only with re
                         spect to their duties as your                              As respects Employee Benefit Liabil
                         managers.                                                  ity Coverage, SECTION fit - LIMITS
                                                                                    OF INSURANCE is deleted in its en
                  (d) An organization other than                                    tirety and replaced by the following:
                      a partnership, joint venture
                      or limited liability company,                                 (1)    The Limits of Insurance shown
                      you are an insured. Your                                             in Section B. Limits of Insur
                       executive officers" and di                                          ance, 1. Employee Benefit Li
                      rectors are insureds, but                                             ability Coverage and the rules
                      only with respect to their                                            below fix the most we will pay
                      duties as your officers or di                                         regardless of the number of:
                      rectors. Your stockholders
                          are also insureds, but only                                       (a)    Insureds;
                          with respect to their liability
                          as stockholders,

                                             Includes copyrighted material of Insurance
GA 233 02 07                                  Services Office, Inc., with its permission.                          Page 4 of 15
Case 6:20-cv-00742-MJJ-PJH Document 1-2 Filed 06/11/20 Page 18 of 29 PageID #: 35

                     (b) Claims made         or     "suits"                          (b) The    deductible amount
                         brought;                                                        stated in the Declarations
                                                                                          applies    to    all   damages
                     (c)    Persons or organizations                                      sustained by any one "em
                            making claims or bringing                                     ployee",    including     such
                            "suits";                                                      "employee's"     dependents
                                                                                          and beneficiaries, because
                     (d) Acts, errors or omissions; or
                                                                                          of all acts, errors or omis
                     {e)    Benefits included in      your                                sions to which this insur
                            "employee     benefit     pro                                 ance applies.
                            gram".
                                                                                     (c) The terms of this insurance,
              (2) The Aggreasate Limit shown in                                          including those with respect
                  Section d. Li mite of Insurance,                                       to:
                  1. Employee Benefit Liability
                                                                                          1}   Our right and duty to
                  Coverage of this endorsement                                                 defend   the  insured
                  is the most we will pay for ali
                                                                                               against   any   "suits"
                  damages because of acts, er
                                                                                               seeking those dam
                  rors or omissions negligently
                                                                                               ages; and
                  committed in the "administra
                  tion" of your "employee benefit                                         2)   Your duties, and the
                     program .                                                                 duties of any other in
                                                                                               volved insured, in the
              (3) Subject to the limit described in                                            event of an act, error or
                  (2) above, the Each Employee
                                                                                               omission, or claim,
                  Limit shown in Section B. Limits
                  of Insurance, 1. Employee                                               apply irrespective of the
                  Benefit Liability Coverage of                                           application of the deductible
                  this endorsement is the most we                                         amount
                  will pay for ali damages sus
                  tained by any one "employee",                                      (d) We may pay any part or ail
                  including damages sustained by                                          of the deductible amount to
                     such "employee's" dependents                                         effect settlement of any
                     and beneficiaries, as a result of:                                   claim or "suit" and, upon
                                                                                          notification of the action
                     (a) An act, error or omission; or                                    taken, you shall promptly
                                                                                          reimburse us for such part
                     (b) A series of related acts, er
                                                                                          of the deductible amount as
                         rors or omissions, regard
                                                                                          we have paid.
                            less of the amount of time
                            that lapses between such                      d.   Additional Conditions
                            acts, errors or omissions,
                                                                               As respects Employee Benefit Li
                      negligently committed in the                             abiii ly   Coverage,       SECTION    IV    -
                      "administration" of your "em                             COMMERCIAL GENERAL UABIL
                      ployee benefit program".                                 ITY CONDITIONS is amended as
                                                                               follows:
                     However, the amount paid un
                     der this endorsement shall not                            (1)   Item 2. Duties in the Evenl of
                     exceed, and will be subject to                                  Occurrence, Offense, Claim or
                     the limits and restrictions that                                Suit is deleted in its entirety and
                     apply to the payment of benefits                                replaced by the following:
                     in any plan inckided In the "em
                     ployee benefit program".                        2.   Duties in the Event of an Act, Error or
                                                                          Omission, or Claim or Suit
               (4)    Deductible Amount
                                                                          a.   You must see to it that we are noti
                      (a)    Our obligation to pay dam                         fied as soon as practicable of an act,
                             ages on behalf of the in                          error or omission which may result in
                             sured applies only to the                         a claim. To the extent possible, no
                             amount of damages in ex                           tice should include;
                             cess of the deductible
                             amount stated in ihe Decla                        (1) What the act, error or omission
                             rations as applicable to                              was and when it occurred; and
                             Each Employee. The limits
                             of insurance shall not be                         (2) The names and addresses of
                             reduced by the amount of
                                                                                   anyone who may suffer dam
                             this deductible.                                      ages as a result of the act, error
                                                                                      or omission.



                                         Includes copyrighted material of Insurance
    GA 233 02 07                          Services Office, Inc., with its permission.                        Page 5 of 15
Case 6:20-cv-00742-MJJ-PJH Document 1-2 Filed 06/11/20 Page 19 of 29 PageID #: 36

      b.    If a claim is made or "suit" is brought                                   b.      Method of Sharing
            against any Insured, you must:
                                                                                              If all of the other insur
            (1)   Immediately record the specifics                                            ance permits contribu
                  of the claim or "suit" and the                                              tion by equal shares,
                  date received; and                                                          we   will follow   this
                                                                                              method also.     Under
            (2) Notify us jis soon as practicable.                                            this approach each in
                                                                                              surer contributes equal
            You must see to it that we receive                                                amounts until it n as
            written notice of the claim or "suit" as                                          paid its applicable limit
            soon as practicable.                                                              of insurance or none of
      c.    You and arty other involved insured                                               the     loss    remains,
            must:                                                                             whichever comes first

            (1) Immediately send us copies of                                                 If any of the other in
                  any demands, notices, sum                                                   surance does not per
                  monses or legal papers re                                                   mit    contribution       by
                  ceived in connection with the                                               equal shares,      we will
                  claim or "suit";                                                            contribute    by   limits.
                                                                                              Under this       method,
            (2) Authorize' us to obtain records                                               each insurer's share is
                and other information;                                                        based on the ratio of Its
                                                                                              applicable limit of in
            (3) Cooperate with us In the investi                                              surance to the total ap
                gation or settlement of the claim                                             plicable limits of insur
                or defense against the "suit";                                                ance of all insurers.
                and
                                                                                       c.     No Coverage
            (4) Assist us, upon our request, in
                the enforcement of any right                                                  This insurance shall not
                  against any person or organiza                                              cover any     loss for
                  tion which may be liable to the                                             which the insured is
                  insured because of an act, error                                            entitled to recovery un
                  or omission to which this insur                                             der any other insur
                  ance mayjalso apply.                                                        ance in force previous
                                                                                              to the effective date of
       d.    No insured viill, except at that in                                              this Coverage Part.
             sured's own cost, voluntarily make a
             payment, assume any obligation, or                         e.   Additional Definitions
             incur any expense without our con
             sent         j                                                  As respects Employee Benefit Li-
                                                                             abiii ty Coverage, SECTION V -
             (2) Item 5. Cither Insurance is de                              DEFINITIONS is amended as fol
                 leted in iti entirety and replaced                          lows:
                   by the following:
                                                                             (1) The        following    definitions    are
                   5.   Other Insurance                                          added:
                        If other valid and collectible                           1.    "Administration" means:
                        insurance is available to the
                        insured for a loss we cover                                    a.      Providing Information to
                         under this Coverage Part,                                             "employees", including
                        our obligations are limited                                            their dependents and
                        as follows:                                                            beneficiaries, with re
                                                                                               spect to eligibility for or
                        a.   Primary Insurance                                                 scope of "employee
                             !
                                                                                               benefit programs";
                             this insurance is pri
                             mary except when       c.                                 b.      Interpreting    the     "em
                             below applies. If this                                            ployee      benefit      pro
                             insurance is primary,                                             grams";
                             our obligations are not
                             affected unless any of                                    c.      Handling       records     in
                             the other insurance is                                            connection with    the
                             also primary. Then, we                                            "employee benefit pro
                             will share with all that                                          grams"; or
                             other insurance by the
                                                                                       d.      Effecting, continuing or
                             method described in b.
                                                                                               terminating any "em
                             below.
                                                                                               ployee's" participation


                                       Includes copyrighted material of Insurance
GA 233 02 07                            Services Office, Inc., with its permission.                        Page 6 of 15
Case 6:20-cv-00742-MJJ-PJH Document 1-2 Filed 06/11/20 Page 20 of 29 PageID #: 37
                             in any benefit included                                           benefits, workers' com-
                             in the "employee bene                                              ensation and disability
                             fit program".                                                      enefits; and

                       However,     "administration"                                      <L   Vacation plans, includ
                       does not include:                                                       ing buy and sell pro
                                                                                               grams; leave of ab
                       a.    Handling      payroll    de                                       sence   programs, in
                             ductions; or                                                      cluding military, mater
                                                                                               nity, family, and civil
                       b.    The failure to effect or
                                                                                               leave;  tuition assis
                             maintain any insurance
                                                                                               tance plans; transpor
                             or adequate limits of
                                                                                               tation and health club
                             coverage of insurance,
                                                                                               subsidies.
                             including but not limited
                             to unemployment in                               {2} The      following   definitions   are
                             surance, social security                              deleted in their entirety and re
                             benefits, workers' com                                placed by the following:
                             pensation and disability
                             benefits.                                             21. "Suit" means a civil pro
                                                                                       ceeding in which money
                  2.   "Cafeteria plans" means                                         damages because of an
                       plan authorized by applica                                      act, error or omission to
                       ble law to allow "employ                                        which this insurance applies
                       ees" to elect to pay for cer                                    are alleged. "Suit" includes:
                       tain benefits       with    pre-tax
                       dollars.                                                           a.   An    arbitration pro
                                                                                               ceeding in which such
                  3.   "Employee     benefit    pro                                            damages are claimed
                       grams" means a program                                                  and to which the in
                       providing some or ail of the                                            sured must submit or
                       following benefits to "em                                               does submit with our
                       ployees', whether provided                                              consent;
                       through a "cafeteria plan" or
                       otherwise:                                                         b.   Any other alternative
                                                                                               dispute resolution pro
                       a.    Group life insurance;                                             ceeding in which such
                             group      accident    or                                         damages are claimed
                             health insurance; den                                             and to which the in
                             tal, vision and hearing                                           sured submits with our
                             plans;     and   flexible                                         consent; or
                             spending         accounts;
                             provided that no one                                         e.   An appeal      of a civil
                             other than an "em                                                 proceeding.
                             ployee" may subscribe
                                                                                   8.     "Employee" means a per
                             to such benefits and
                             such benefits are made                                       son actively employed for-
                                                                                                                 "
                             generally      available   to                                merl v employed, on leave
                                                                                                               I
                             those "employ ees" who                                       of absence or disabled, or
                             satisfy the plan's eligi                                     retired.    "Employee" in
                             bility requirements;
                                                                                          cludes a "leased worker".
                                                                                          "Employee" does not in
                        b.    Profit     sharing     plans,                               clude a "temporary worker".
                             employee              savings
                             plans, employee stock                   2.   Unintentional Failure to Disclose Haz
                             ownership plans, pen                         ards
                             sion plans and stock                         SECTION IV- COMMERCIAL GENERAL
                              subscription    plans,                      LIABILITY CONDITIONS, 7. Represen
                              provided that no one                        tations is hereby amended by the addi
                              other than an "em
                                                                          tion of the following:
                              ployee" may subscribe
                              to such benefits and                        Based on our dependence upon your
                              such benefits are made                      representations as to existing hazards, if
                              generally available to                      unintentionally you should fail to disclose
                              all "employees" who                         all such hazards at the inception date of
                              are eligible under toe                      your policy, we will not reject coverage
                              plan for such benefits;                     under this Coverage Part based solely on
                                                                          such failure.
                        c.    Unemployment insur
                              ance, social security

                                         Includes copyrighted material of Insurance
    GA233 02 07                           Services Office, Inc., with its permission.                       Page? of 15
Case 6:20-cv-00742-MJJ-PJH Document 1-2 Filed 06/11/20 Page 21 of 29 PageID #: 38

  3,   Damage to Premises Rented to You                                                       e)   Settling, cracking,
                                                                                                   shrinking or ex
       a.   The last Subparagraph of Paragraph                                                     pansion; or
            2. SECTION I - COVERAGES,
            COVERAGE A. - BODILY INJURY                                                       f)   Nesting or infesta
            AND PROPERTY DAMAGE, 2. LI                                                             tion, or discharge
            ABILITY Exclusions is hereby de                                                        or    release    of
            leted and replaced by the following:                                                   wast© products or
                                                                                                   secretions, by in
            Exclusions c, through q. do not apply                                                  sects,    birds,     ro
            to damage by fire, explosion, light                                                    dents    or        other
            ning, smoke or soot to premises                                                        animals.
            while rented to you or temporarily
            occupied by you with permission of                                    (b)    Loss caused directly or Indi
            the owner.                                                                   rectly by any of the foifow-
                                                                                         ing:
       b.   The insurance provided under SEC
            TION I - COVERAGES, COVERAGE                                                 1)   Earthquake,   volcanic
            A. BODILY INJURY AND PROP                                                         eruption, landslide or
            ERTY DAMAGE LIABILITY applies                                                     any other earth move
            to "property damage" arising out of                                               ment;
            water damage to premises that are
            both rented to and occupied by you.                                          2)   Water that backs up or
                                                                                              overflows     from    a
            (1)   As respects Water Damage Le                                                 sewer, drain or sump;
                  gal Liability, as provided in
                                                                                         3)   Water     under   the
                  Paragraph 3.b. above:
                                                                                              ground surface press
                  The exclusions under SECTION                                                ing on, or flowing or
                  I - COVERAGES, COVERAGE                                                     seeping through:
                  A.   BODILY INJURY  AND
                  PROPERTY DAMAGE LIABIL                                                      a)   Foundations,
                  ITY, 2. Exclusions, other than I.                                                walls, floors         or
                                                                                                   paved surfaces;
                  War and the Nuclear Energy
                  ability Exclusion, are deleted                                              b)   Basements,
                  and the following are added:                                                     whether paved or
                                                                                                   not; or
                  This insurance does not apply
                  to:
                                                                                              c)   Doors, windows or
                                                                                                   other openings.
                  (a) "Property damage":

                        1)   Assumed in any con                                   (c)    Loss caused by or resulting
                             tract; or                                                   from water that leaks or
                                                                                         flows from plumbing, heat
                        2)   Loss caused by or re                                        ing, air conditioning, or fire
                             sulting from any of the                                     protection systems caused
                             following:                                                  by or resulting from freez
                                                                                         ing, unless:
                             a)     Wear and tear;
                                                                                         1)   You did your best to
                             I >)   Rust,     corrosion,                                      maintain heat in the
                                    fungus,       decay.                                      building or structure; or
                                    deterioration, hid
                                    den or latent de                                     2)   You     drained     the
                                    fect or any quality                                       equipment and shut off
                                    in    property that                                       the water supply if the
                                    causes it to dam                                          heat was not main
                                    age or destroy it-                                        tained.
                                    self;
                                                                                   (d)   Loss to or damage to:
                             c)     Smog;
                                                                                         1)   Plumbing, heating, air
                             d)     Mechanical                                                conditioning, fire pro
                                    breakdown          in                                     tection   systems,   or
                                    cluding rupture or                                        other equipment or ap
                                    bursting      caused                                      pliances; or
                                    by         centrifugal
                                    force;                                               2)   The interior of any
                                                                                              building or structure, or
                                                                                              to personal property in
                                                                                              the building or structure

                                       Includes copyrighted material of Insurance
GA 233 02 07                            Services Office, Inc., with its permission ,                     Page 8 of 15
Case 6:20-cv-00742-MJJ-PJH Document 1-2 Filed 06/11/20 Page 22 of 29 PageID #: 39

                                caused by or resulting                5,   Medical Payments
                                from rain, snow, sleet
                                or ice, whether driven                     The Medical Expense Limit of Any One
                                by wind or not.                            Person as stated in the Declarations is
                                                                           amended to the limit shown in Section B.
            c.   Limit of Insurance                                        Limits of Insurance, 5. Medical Pay
                                                                           ments of this endorsement.
                 The Damage to Premises Rented to
                 You Limit as shown in the Declara                    6.   Voluntary Property Damage and Care,
                 tions is amended as follows:                              Custody or Control Liability Coverage

                 (2)   Paragraph 6. of SECTION 111 -                       a.   Voluntary Property Damage Cov
                       LIMITS OF INSURANCE is                                   erage
                       hereby deleted and replaced by
                       the following:                                           We will pay for "property damage" to
                                                                                property ot others arising out of op
                       6.   Subject to 5. above, the                            erations Incidental to the insured's
                            Damage     to   Premises                            business when;
                            Rented to You Limit is the
                            most we will pay under                              (1) Damage is caused by the in
                            COVERAGE A. BODILY                                      sured; or
                            INJURY AND PROPERTY                                 (2)    Damage occurs while in the in
                            DAMAGE LIABILITY, for                                      sured's possession.
                            damages   because  of
                            "property damage"  to                               With your consent, we will make
                            premises    while   rented   to                     these payments regardless of fault.
                            you or temporarily occupied
                            by you with permission of                      b.   Care, Custody or Control Liability
                            the owner, arising out of                           Coverage
                            any one "occurrence" to
                                                                                SECTION I - COVERAGES, COV
                            which this insurance ap
                                                                                ERAGE A. BODILY INJURY AND
                            plies.
                                                                                PROPERTY DAMAGE LIABILITY, 2,
                 (3)   The amount we will pay is lim                            Exclusions, j. Damage to Property,
                       ited as described in Section 8,                          Subparagraphs (3), (4) and (5) do
                       Limits of insurance, 3. Dam                              not apply to "property damage" to
                       age to Premises Rented to                                the property of others described
                       You of this endorsement.                                 therein.

       4.   Supplementary Payments                                                    spect to the insurance provided by
                                                                                  ctbn of the endorsement, the fol
            Under SECTION I - COVERAGE, SUP                                lowing additional provisions apply;
            PLEMENTARY PAYMENTS - COVER
            AGES A AND B:                                                  a.   The Limits of Insurance shown in the
                                                                                Declarations are replaced by the lim
            a.   Paragraph 2. is replaced by the fol                            its designated in Section B. Limits of
                 lowing:                                                        Insurance, 6. Voluntary Property
                                                                                Damage and Care, Custody or
                 Up to the limit shown in Section B.
                                                                                Control Liability Coverage of this
                 Limits of insurance, 4.a. Bail Bonds                           endorsement with respect to cover
                 of this endorsement for cost of bail                           age provided by this endorsement.
                 bonds required because of accidents                            These limits are inclusive of and not
                 or traffic law violations arising out of                       in addition to the limits being re
                 the use of any vehicle to which the                            placed.    The Limits of Insurance
                 Bodily Injury Liability Coverage ap-                           shown in Section B. Limits of Insur
                 plies. We do not have to furnish                               ance, 6. Voluntary Property Dam
                 these bonds.
                                                                                age and Care, Custody or Control
            b.   Paragraph 4. is replaced by the fol                            Liability Coverage of this endorse
                 lowing:                                                        ment fix the most we will pay In any
                                                                                one "occurrence" regardless of the
                 All reasonable expenses incurred by                            number of;
                 the insured at our request to assist
                 us in toe investigation or defense of                          (1)     Insureds;
                 the claim or "suit", including actual
                                                                                (2) Claims made or "suits* brought;
                 toss of earnings up to the limit shown
                                                                                        or
                 in Section B. Limits of Insurance,
                 4.b. Loss of Earnings of this en                               (3)     Persons or organizations mak
                 dorsement per day because of time                                      ing claims or bringing "suits".
                 off from work.


                                          Includes copyrighted material of Insurance
    GA 233 02 07                           Services Office, Inc., with its permission.                      Page 9 of 15
Case 6:20-cv-00742-MJJ-PJH Document 1-2 Filed 06/11/20 Page 23 of 29 PageID #: 40

        b.   Deductible Clause                                            9.   Automatic Additional Insured - Speci
                                                                               fied Relationships
             (1) Our obligation to pay damages
                 on your behalf applies only to                                a.   The following is hereby added to
                   the amount of damages for each                                   SECTION II - WHO IS AN INSURED:
                   "occurrence" which are in ex
                                                                                    {1} Any person or organization de
                   cess of the deductible amount
                                                                                        scribed in Paragraph 9.a.(2)
                   stated in Section B. Limits of
                                                                                        beiow {hereinafter referred to as
                   Insurance, 6. Voluntary Prop
                   erty Damage and Care, Cus
                                                                                        additional insured) whom you
                                                                                        are required to ada as an addi
                   tody or Control Liability Cov
                                                                                        tional insured under this Cover
                   erage of this endorsement, The
                                                                                        age Part by reason of:
                   limits of insurance will not be re
                   duced by the application of such                                      (a)   A   written   contract      or
                   deductible amount.                                                          agreement; or
             (2)   Condition 2. Duties in the Event                                      (b)   An oral agreement or con
                   of Occurrence, Offense, Claim                                               tract where a certificate of
                   or Suit, applies to each claim or                                           insurance showing that per
                   "suit" irrespective of the amount                                           son or organization as an
                                                                                               additional insured has been
             (3)   We may pay any part or all of
                                                                                               issued,
                   the deductible amount to effect
                   settlement of any claim or "suit"                                     is an insured, provided:
                   and, upon notification of the ac
                   tion taken, you shall promptly                                        (a) The written or oral contract
                   reimburse us for such part of the                                           or agreement is:
                   deductible amount as has been
                   paid by us.                                                                 1}    Currently in effect or
                                                                                                     becomes       effective
   7.   1 80 Day Coverage for Newly Formed or                                                        during the policy pe
        Acquired Organizations                                                                       riod; and

        SECTION II - WHO IS AN INSURED is                                                      2)    Executed prior to an
        amended as follows:                                                                          "occurrence" or offense
                                                                                                     to which this insurance
        Subparagraph       a.           of   Paragraph   4.   is                                     would apply; and
        hereby deleted and replaced by the fol
        lowing:                 .                                                        (b) They are not specifically
                                                                                             named as an additional in
        a.   insurance uncjer this provision is af                                           sured under any other pro
             forded only until the 180th day after                                           vision of, or endorsement
             you acquire of- form the organization                                           added to, this Coverage
             or the end pf the policy period,                                                  Part.
             whichever is earlier;
                                                                                     (2) Only the following persons or
   8.   Waiver of Subrogation                                                            organizations are additional in
                                                                                         sureds under this endorsement,
         SECTION IV - COMMERCIAL GENERAL
         LIABILITY CONDITIONS, 9. Transfer of                                            and insurance coverage pro
         Rights of Recovery Against Others to                                            vided to such additional in
                                                                                         sureds is limited as provided
         Us is hereby amended by the addition of
         the following:             [                                                    herein:

         We waive any rigijt of recovery we may                                          (a) The manager or lessor of a
                                                                                               premises leased to you with
         have because of payments we make for
         injury or damage prising out of your on                                               whom you have agreed per
         going operations oi- "your work" done un                                              Paragraph 9.a.(1) above to
                                                                                               provide insurance, but only
         der a written cohtract requiring such
         waiver with that person or organization                                               with respect to liability aris
         and included in the "products-completed                                               ing out of the ownership,
         operations hazard". However, our rights                                               maintenance or use of that
         ma y only be waived prior to the "occur
                                                                                               part of a premises leased to
         rence" giving rise to the injury or damage                                            you, subject to the following
                                                                                               additional exclusions:
         for which we make payment under this
         Coverage Part.      The insured must do                                               This insurance       does   not
         nothing after a loss to impair our rights.                                            apply to:
         At our request, the insured will bring "suit"
         or transfer those rights to us and help us                                             1)     Any       "occurrence"
         enforce those rights.                                                                         which takes place after


                                               Includes copyrighted material of Insurance
GA 233 02 07                                    Services Office, Inc., with its permission.                    Page 10 of 15
Case 6:20-cv-00742-MJJ-PJH Document 1-2 Filed 06/11/20 Page 24 of 29 PageID #: 41

                                you cease to be a ten                                          c)    Any physical or
                                ant in that premises.                                                chemical change
                                                                                                     in   fte   product
                          2)    Structural alterations,                                              made intentionally,
                                new construction     or                                              by the vendor;
                                demolition  operations
                                performed by or on be                                          d)    Repackaging, un
                                half of such additional                                              less   unpacked
                                insured.                                                             solely for the pur
                                                                                                     pose of inspection,
                    (b)   Any person or organization                                                 demonstration,
                          from which you         lease                                               testing,   or   the
                          equipment with whom you                                                    substitution       of
                          have agreed per Paragraph                                                  parts under in
                          9.3,(1) above to provide in                                                structions from the
                          surance. Such person(s) or                                                 manufacturer, and
                          organization^) are insureds                                                then repackaged
                          solely with respect to their                                               in    the    original
                          liability arising out of the                                               container;
                          maintenance, operation or
                          use by you of equipment                                              e)    Any       failure     to
                          leased to you by such per                                                   make    such   in
                          sons) or organizations(s).                                                  spections, adjust
                           However, this     insurance                                                ments,      tests    or
                          does not apply to any "oc                                                  servicing as the
                          currence" which takes p lace                                               vendor          has
                          after the equipment lease                                                  agreed to make or
                          expires.                                                                   normally     under
                                                                                                     takes to make in
                    (c)   Any person or organization                                                 the usual course
                          (referred to below as ven                                                  of business,       in
                          dor) with whom you have                                                    connection      with
                          agreed      per    Paragraph                                               the distribution or
                          9.a .(1) above to provide in                                               sale of the prod
                          surance, but only with re                                                   ucts;
                          spect to "bodily injury" or
                          "property damage" arising                                            f)     Demonstration, in
                          out of "your products" which                                                stallation, servic
                          are distributed or soid in the                                              ing or repair op
                          regular course of the ven                                                   erations,      except
                          dor's business, subject to                                                  such      operations
                          the following additional ex                                                 performed at the
                          clusions:                                                                   vendor's premises
                                                                                                      in connection with
                           1}   The insurance afforded                                                the sale of the
                                the vendor does        not                                            product;
                                apply to:
                                                                                               g)     Products      which,
                                 a)   "Bodily injury" or                                              after distribution or
                                      "property damage"                                               sale by you, have
                                      for which the ven                                               been labeled or
                                      dor is obligated to                                             relabeled or used
                                      pay damages by                                                  as a container,
                                      reason of the as                                                part or ingredient
                                      sumption of liabil                                              of any other thing
                                      ity in a contract or                                            or substance by or
                                      agreement      This                                             for the vendor.
                                      exclusion does not
                                      apply to liability for                              2)   This     insurance         does
                                      damages that the                                         not apply to any in
                                      vendor        would                                      sured person          or    or
                                      have in the ab                                           ganization:
                                      sence of the con
                                                                                                a)    From     whom you
                                      tract   or   agree
                                                                                                      have       acquired
                                      ment;
                                                                                                      such products, or
                                 b)   Any express war                                                 any     ingredient,
                                      ranty unauthorized                                              part or container,
                                      by you;                                                         entering     into, ac-


                                           Includes copyrighted material of Insurance
     GA 233 02 07                           Services Office, Inc., with its permission.                    Page 11 of 15
Case 6:20-cv-00742-MJJ-PJH Document 1-2 Filed 06/11/20 Page 25 of 29 PageID #: 42

                              companying         or                                 2)    This insurant?© does
                              containing       such                                       not apply to "bodily in
                              products; or                                                jury", "property dam
                                                                                          age" or "personal and
                         b)   When     liability   in                                     advertising injury" aris
                              cluded within the                                           ing out of operations
                              "products-                                                  performed for the state
                              completed opera                                             or political subdivision.
                              tions hazard" has
                              been       excluded                             (f)   Any person or organization
                              under this Cover                                      with which you have agreed
                              age Part with re                                      per    Paragraph     9.a.(1)
                              spect   to   such                                     above to provide insurance,
                              products.                                             but only with respect to li
                                                                                    ability arising out of "your
               (d) Any state or political subdi                                     work" performed for that
                   vision with which you have                                       additional insured by you or
                   agreed     per    Paragraph                                      on your behalf. A person or
                   9.a.(1) above to provide in                                      organization's status as an
                   surance, subject to the fol                                      insured under this provision
                   lowing additional provision;                                     of this endorsement contin
                                                                                    ues for only the period of
                   This insurance applies only                                      time required by the written
                   with respect to the following                                    contract or agreement, but
                   hazards for which the state                                      in no event beyond the ex
                   or political subdivision has
                                                                                    piration date of this Cover
                   issued a permit in connec                                        age Part.    If there is no
                   tion with premises you own,                                      written contract or agree
                   rent or control and to which                                     ment, or if no period of time
                   this insurance applies;                                          is required by the written
                                                                                    contract or     agreement,        a
                   1)    The existence, mainte
                         nance,    repair,  con                                      person or organization's
                         struction, erection, or                                     status as an insured under
                         removal of advertising                                      this   endorsement    ends
                         signs, awnings, cano                                        when your operations for
                         pies, cellar entrances,                                     that insured are completed.
                         coal holes, driveways,
                                                                          (3) Any insurance provided to an
                         manholes, marquees,                                  additional insured designated
                         hoist away       openings,
                                                                              under Paragraph 9.a.(2):
                         sidewalk vaults, street
                         tanners,   or decora                                  (a) Subparagraphs (e) and (1)
                         tions and similar expo-                                   does not apply to "bodily
                         Suras; or                                                 injury" or "property damage"
                                                                                   included within the "prod
                    2}   the construction, erec                                    ucts-completed operations
                         tion, or removal of ele
                                                                                     hazard";
                         vators; or
                                                                               {b> Subparagraphs (a), (b), (d),
                    3)    The ownership, main
                                                                                     (e) and (I) does not apply to
                          tenance, or use of any                                                        "property
                                                                                      bodily injury",
                          elevators covered by
                                                                                     damage" or "personal and
                          this insurance.
                                                                                     advertising injury" arising
                                                                                     out of the sole negligence
                <•> Any state or political subdi                                     or willful misconduct of the
                    vision with which you have
                    agreed     per    Paragraph                                      additional insured or their
                                                                                     agents, "employees" or any
                    9.a.<1) above to provide in
                    surance, subject to the fol                                      other representative of the
                    lowing provisions;                                               additional insured; or

                    1)    This insurance applies                                (c) Subparagraph (f) does not
                          only with respect to op                                   apply to "bodily injury",
                          erations performed by                                     "property damage" or "per
                          you or on your behalf                                     sonal and advertising injury"
                          for which the state or                                     arising out of:
                          political subdivision has
                                                                                     1)    Defects in design fur
                          issued a permit.
                                                                                           nished by or on behalf



                                     Includes copyrighted material of Insurance
GA 233 02 07                          Services Office, Inc., with its permission.                      Page 12 of 15
Case 6:20-cv-00742-MJJ-PJH Document 1-2 Filed 06/11/20 Page 26 of 29 PageID #: 43

                              of the additional     in                                 specie any other insurance
                              sured; or                                                policy issued to the addi
                                                                                       tional insured, and such
                        2)    The rendering of, or                                     other insurance policy shall
                              failure to render, any                                   be excess and / or noncon-
                              professional  architec                                   tributing, whichever applies,
                              tural, engineering or                                    with this insurance.
                              surveying services, in
                              cluding:                                             (b) Any insurance provided by
                                                                                       this endorsement shall be
                              a)   The     preparing,                                  primary to other insurance
                                   approving or fail                                   available to the additional
                                   ing to prepare or                                   insured except:
                                   approve      maps,
                                   shop     drawings,                                  1)    As otherwise provided
                                   opinions, reports,                                        in  SECTION     IV  -
                                   surveys, field or                                         COMMERCIAL GEN
                                   ders, change or                                           ERAL        LIABILITY
                                   ders or drawings                                          CONDITIONS, 5. Other
                                   and specifications;                                       Insurance, b. Excess
                                   and                                                       Insurance; or

                              b)   Supervisory,      in                                2}    For any other valid and
                                   spection,     archi                                       collectible   insurance
                                   tectural or engi                                          available to the addi
                                   neering activities.                                       tional insured as an
                                                                                             additional insured by
                         3)   "Your work" for which a                                        attachment of an en
                              consolidated (wrap-up)                                         dorsement to another
                              insurance program has                                          insurance policy that is
                              been provided by the                                           written on an excess
                              primecontractor-project                                        basis.    In such case,
                              manager or owner of                                            the coverage provided
                              the construction project                                       under this endorse
                              in which you     are in                                        ment shall also be ex
                              volved.                                                        cess.

          b.    Only with regard to insurance pro                              (2) Condition 11. Conformance to
                vided to an additional insured desig                               Specific Written Contract or
                nated under Paragraph 9,a.(2) Sub                                  Agreement is hereby added:
                paragraph (f) above, SECTION III -
                Limits OF INSURANCE is amended                                     11. Conformance to Specific
                to include:                                                            Written  Contract   or
                                                                                       Agreement
                The limits applicable to the additional
                insured are those specified in the                                     With respect to additional
                written contract or agreement or in                                    insureds described In Para
                the Declarations of this Coverage                                      graph 9.a,(2)(f) above only:
                Part, whichever are less, if no limits
                                                                                       If a written contract or
                are specified in the written contract
                                                                                       agreement between you
                or agreement, or if there is no written
                                                                                       and the additional insured
                contract or agreement, the limits ap
                                                                                       specifies that coverage for
                plicable to the additional insured are
                those specified in the Declarations of                                 the additional insured:
                this Coverage Part The limits of in                                     a.   Be provided by the in
                surance are inclusive of and not in                                          surance Services Of
                addition to the limits of insurance                                          fice additional insured
                shown in fine Declarations.                                                  form number CG 20 10
                                                                                             or CG 20 37 {where
           c.   SECTION IV - COMMERCIAL GEN
                                                                                             edition specified); or
                ERAL LIABILITY CONDITIONS is
                hereby amended as follows:                                              b.   Include    coverage    for
                                                                                             completed      operations;
                (1) Condition 5. Other Insurance is
                                                                                             or
                     amended to include:

                     (a) Where required by a written                                    c.    Include   coverage    for
                                                                                             "your work";
                         contract or agreement, this
                         insurance is primary and /                                     and where the limits or cov
                         or noncontributory as re-                                      erage provided to the addi-

                                       inciudes copyrighted material of insurance
    OA 233 02 07                         Services Office, Inc., with its permission.                    Page 13 of 15
Case 6:20-cv-00742-MJJ-PJH Document 1-2 Filed 06/11/20 Page 27 of 29 PageID #: 44

                  tional insured is more re                                        11. of this endorsement fix the
                  strictive than was specifi                                       most we will pay in any one "oc
                  cally required in that written                                   currence" regardless of the
                  contract or agreement, the                                       number of:
                  terms      of     Paragraphs                                           insureds;
                                                                                   (a)
                  9.a.(3)(a), 9.a.(3){b) or 9.b.
                  above, or any combination                                        (b) Claims        made        or    "suits"
                  thereof, shall be interpreted                                          brought; or
                  as providing the limits or
                  coverage required by the                                         (c)   Persons     or    organizations
                  terms of the written contract                                          making      claims       or        bring
                  or agreement, but only to                                              "suits".
                  the extent that such limits or
                  coverage Is included within                           (2)        Deductible Clause
                   the terms of the Coverage                                       (a)   Our obligation to pay dam
                   Part to which this endorse                                            ages on your behalf applies
                   ment is attached.    If, how                                          only to the amount of dam
                   ever, the written contract or                                         ages for each "occurrence"
                   agreement specifies the In                                            which are in excess of the
                   surance Services Office                                               Deductible amount stated in
                   additional    insured   form                                          Section B. Limits of Insur
                   number CG 20 10 but does                                              ance, 11. of this endorse
                   not specify which edition, or                                         ment. The limits of insur
                   specifies an    edition that                                          ance will not be reduced by
                   does not exist, Paragraphs                                            the application of such De
                   9.a.{3Xa) and 9.a.(3)(b> of                                           ductible amount.
                   this endorsement shall not
                   apply and Paragraph 9.b. of                                     (b) Condition 2. Duties in the
                   this endorsement shall ap                                           Event of Occurrence, Of
                   ply.                                                                fense, Claim or Suit, ap
                                                                                       plies to each claim or "suit"
  10. Broadened Contractual Liability - Work                                           irrespective of the amount.
      Within 50' of Railroad Property
                                                                                    (c) We may pay any part or all
      It is hereby agreed that Paragraph f.{1) of                                        of the deductible amount to
      Definition 12. "Insured contract" (SEC                                             effect     settlement         of     any
      TION V - DEFINITIONS) is deleted.                                                  claim or "suit" and, upon
                                                                                          notification    of     the    action
  11. Property Damage to Borrowed Equip
      ment                I                                                              taken, you shall promptly
                                                                                          reimburse us for such part
      a.   The following s hereby added to Ex                                             of the deductible amount as
           clusion \. Damage to Property of                                    .          has been paid by us.
           Paragraph 2. Exclusions of SEC
                                                              12. Employees as Insureds                          - Specified
           TION I - COVERAGES, COVERAGE
           A. BODILY INJURY AND PROP                              Health Care Services
           ERTY DAMAGE LIABILITY:                                  It   is     hereby        agreed       that    Paragraph
                                                                   2.a.(1)(d) of SECTION II - WHO IS AN
           Paragraphs (3) and (4) of this exclu
           sion do not apply to tools or equip                     INSURED, does not apply to your "em
           ment loaned to you, provided they                       ployees" who provide professional health
           are not being used to perform opera                     care services on your behalf as duly li
                                                                   censed:
           tions at the tirrje of loss.

       b. With respect jto the insurance     pro-                  a.        Nurses;
           vided by thid section of the en                         b.        Emergency Medical Technicians; or
           dorsement, the following additional
           provisions apply:                                       c.        Paramedics,

           (1) The Limits of insurance shown                       in the jurisdiction where an "occurrence"
               in the Declarations are replaced                    or offense to which this insurance applies
               by the limits designated In Sec                     takes place.
               tion B. Limits of Insurance, 11.
               of this endorsement with respect                13. Broadened Notice of Occurrence
               to coverage provided by this
                                                                   Paragraph a. of Condition 2. Duties in
               endorsement These limits are
                                                                   the Event of Occurrence, Offense,
               inclusive of and not in addition to
                                                                   Claim or Suit (SECTION IV - COMMER
                the limits being replaced. The
                                                                    CIAL           GENERAL           LIABILITY         CONDI-
                Limits of: Insurance shown in
                Section R. Limits of Insurance,

                                  Includes copyrighted material of Insurance
GA 233 02 07                       Services Office, Inc., with its permission.                              Page 14 of 15
Case 6:20-cv-00742-MJJ-PJH Document 1-2 Filed 06/11/20 Page 28 of 29 PageID #: 45

           TiONS) is hereby deleted and replaced                            (2) The names and addresses of
           by the following;                                                    any injured persons and wit
                                                                                 nesses; and
           a.   You must see to it that we are noti
                fied- as soon as practicable of an                          (3) The nature and location of any
                "occurrence" or an offense which                                 injury or damage arising out of
                may result in a claim. To the extent                             the "occurrence" or offense.
                possible, notice should include;
                                                                            This requirement applies only when
                (1)   How, when and where the "oc                            the "occurrence" or offense is known
                      currence" or offense took place;                       to an "authorized representative".




                                        Includes copyrighted material of insurance
     GA 233 02 07                        Services Office, inc., with its permission.               Page 15 of 15
     Case 6:20-cv-00742-MJJ-PJH Document 1-2 Filed 06/11/20 Page 29 of 29 PageID #: 46




                            Insurance Company
WORKERS' COMPENSATION AND                                                                                                        WC 42 03 04 B
EMPLOYERS LIABILITY POLICY                                                                                                                  Insured Copy

              TEXAS WAIVER OF OUR RIGHT TO RECOVER FROM OTHERS ENDORSEMENT

This endorsement applies only to the insurance provided by the policy because Texas is shown in item 3.A. of the
information Page.


We have the right to recover our payments from anyone liable for an injury covered by this policy. We will not enforce our
right against the person or organization named in the Schedule, but this waiver applies only with respect to bodily injury
arising out of the operations described in the Schedule where you are required by a written contract to obtain this waiver
from us.

This endorsement shall not operate directly or indirectly to benefit anyone not named in the Schedufe.


The premium for this endorsement is shown in the Schedule.


                                                                       Schedule

1.   (      ) Specific Waiver
              Name of person or organization



     ( X )    Blanket Waiver
              Any person or organization for whom the Named Insured has agreed by written contract to furnish this waiver.

2.       Operations:                   ALL TEXAS OPERATIONS



3.       Premium:


         The premium charge for this endorsement shall be 2.00 percent of the premium developed on payroii in connection
         with work performed for the above person(s) or organization(s) arising out of the operations described.

4.       Advance Premium:               INCLUDED, SEE INFORMATION PAGE.




     This endorsement changes the policy to which it is attached effective on the inception date of the policy unless a different date is indicated below.
            (The following "attaching clause" need be completed only when this endorsement is issued subsequent to preparation of the policy.)
                                  This endorsement, effective on 01/31/2017 at 12:01 a.m. standard time, forms a part of:

Policy No. 0001319287 of Texas Mutual Insurance Company effective on 01/31/2017

issued to:      LNG BUILDERS. LLC




                                                                                                                 Authorized Representative
NCCl Carrier Code: 29939
                                                                                                                                            01/31/2017

                                                   PO Box 12058. Austin, TX 78711-2058
1 of 1                                   (800) 859-5995 1 Fax (800) 359-0650 ) texasmutuai.com                                      WC 42 03 04 B
